Exhibit 10.9


 
Kingsway Financial Services Inc.


CONFIDENTIAL
May 30, 2018






Attention:    Mr. Larry Swets


Dear Mr. Swets:
Letter Agreement
This letter agreement sets forth the understanding between Kingsway Financial
Services Inc. (KFSI), on behalf of its indirect wholly owned subsidiary 1347
Advisors LLC (1347) and Mr. Larry Swets (Swets) in respect of certain payments
related to Insurance Income Strategies, Ltd. (ILS) under the terms of a services
agreement to be entered into between IIS Re Ltd. (IIS) and 1347 substantially in
the form filed with the Securities and Exchange Commission on May 2, 2018 as
Exhibit 10.2 to Amendment No. 4 to Form S-1, which form of agreement will be
executed in such form at initial public offering of ILS (the Services
Agreement).
For consideration of the premises and mutual covenants hereinafter set forth,
the parties hereto agree as follows:
1
Payments. For so long as Swets offers his services as chairman of ILS and the
Services Agreement with 1347 remains in force, he shall be entitled to receive
the following fees from 1347 (on behalf of KFSI):



(i) 20% of the Brokerage Fee (as such term will be defined in the executed
Services Agreement) that is ultimately paid to 1347 under the terms of the
Services Agreement, payable to Swets on a quarterly basis in arrears. “Brokerage
Fee” is currently defined in the Services Agreement to be a per annum fee equal
to 90% of the product of a) 1%, multiplied by b) Total Assets (as such term will
be defined in the executed Services Agreement) of ILS;
(ii) 20% of the Profit Commission (as such term will be defined under the
executed Services Agreement) that is ultimately paid to 1347 under the terms of
the Services Agreement, payable to Swets annually. “Profit Commission” is
currently defined in the Services Agreement to be a per annum profit commission
equal to 90% of the product of a) 10%, multiplied by b) Net Profit (as such term
will be defined in the executed Services Agreement) of ILS; and
(iii) 20% of any Termination Fee (as such term will be defined under the
executed Services Agreement) that is ultimately paid to 1347 under the terms of
the Services Agreement. “Termination Fee” is currently defined in the Services
Agreement to be a one-time termination fee equal to 7.5% of the Shareholders’
Equity (as such term will be defined in the executed Services Agreement)
calculated as of the most recently completed fiscal quarter prior to the date of
termination.
In addition, if the Services Agreement is assigned, sold or otherwise
transferred by 1347 pursuant to Article VII of the Services Agreement (an
Assignment), KFSI or 1347 will pay to Swets upon the closing of any such
Assignment an amount equal to 20% of the aggregate Assignment proceeds (net of
any pro-rata expenses reasonably incurred in respect of such Assignment). The
terms of any such Assignment will be subject to review and approval of both KFSI
and Swets, such approval not to be unreasonably withheld.
For greater certainty, all of the payments set forth in this item 1 above will
continue even in the event that Swets is no longer chairman of ILS, but for so
long as Swets has offered to act as chairman of ILS and the Services Agreement
with 1347 remains in force.





--------------------------------------------------------------------------------

Exhibit 10.9


2
Breach of Agreement. A breach of any term of this letter agreement by either
party will immediately entitle the other party to pursue equitable remedies
(including specific performance or injunctive relief) in addition to any claim
for damages or any other legal remedy.



3
Representations and Warranties. Each of the parties represents and warrants: (a)
it has the power, capacity and authority to execute, deliver and carry out the
terms and provisions of this letter agreement and to consummate the transactions
contemplated hereby; and (b) this letter agreement has been duly authorized,
executed and delivered by it and constitutes a legal, valid and binding
obligation enforceable against it in accordance with its terms.



4
Assignment. This letter agreement, including any of the rights, duties or
obligations herein, is not assignable or transferable by KFSI or Swets without
the prior written consent of the other party. Any attempt to assign any of the
rights, duties or obligations in this letter agreement without such written
consent is void.



5
Entire Agreement. This letter agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
restrictions, agreements, promises, representations, warranties, covenants or
other undertakings other than those expressly set forth in this letter
agreement. This letter agreement may be amended only by a written instrument
duly executed by all of the parties or their respective successors or assigns.



6
Confidentiality. The parties agree to keep the terms of this letter agreement
confidential except as may be required to perform their respective duties or
exercise its rights under this letter agreement or as may be required by
applicable law.



7
Miscellaneous. All modifications of and amendments to this letter agreement or
any part hereof must be in writing signed on behalf of all parties. Waivers of
any terms and provisions of this letter agreement shall be in writing signed on
behalf of all parties. Time is of the essence. The parties agree to execute any
such other instruments or agreements as may be required in respect of the
subject matter of this letter agreement.



Please sign this letter agreement in the space provided below to confirm the
mutual understandings and agreements contained herein.
This letter shall be governed in accordance with the laws of the Province of
Ontario, and the laws of Canada applicable therein.
[signature page follows]


Yours truly,


 
 
KINGSWAY FINANCIAL SERVICES INC.
 
 
Per:
 
 
 
 
Name: Terry Kavanagh
 
 
 
Title: Chairman of the Board



Acknowledged and agreed this 30th day of May, 2018:
Witness
Larry Swets










